Citation Nr: 1505968	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-38 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  Entitlement to an increased evaluation for spondylolisthesis with a lumbosacral strain and disc abnormalities, currently evaluated as 40 percent disabling.
 
2.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1983 to March 1987.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in Pittsburgh, Pennsylvania.
 
In February 2012, the Board denied entitlement to service connection for hyperlipidemia and to an increased rating for spondylolisthesis with a lumbosacral strain and disc abnormalities.  The claim of entitlement to a bilateral leg disability was dismissed.  The Board remanded the issues of entitlement to service connection for cervical, thoracic, and left knee disabilities, residuals of a myocardial infarction, coronary artery disease, renal calcification, and supraventricular arrhythmia, as well as whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension, for further development.
 
Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the parties filed a Joint Motion for Partial Remand.  By subsequent Order, the Court granted the motion to remand the issue of entitlement to an increased evaluation for spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms.  The remaining issues addressed in the February 2012 Board decision and remand were left undisturbed.  The matter has been returned to the Board for compliance with the November 2012 Court instructions.
 
The Board notes that the issue on appeal was previously characterized as "spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms."  The February 2012 Board decision noted that this included a grant of entitlement to service connection for bilateral lower extremity radiculopathy, but that the AOJ had yet to assign initial separate ratings for this disorder.  Thus, any rating to be assigned that disorder was not a question within the Board's jurisdiction.  In June 2014, the RO assigned separate 10 percent ratings for right and left lower extremity radiculopathy.  The Veteran has not perfected an appeal to that rating decision.  Hence, the ratings assigned are not an issue before the Board.
 
The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain VA treatment records relevant to the issues on appeal and a February 2014 claim of entitlement to a total disability rating based on individual unemployability.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In June 2014, a request was made to schedule the Veteran for a VA examination of the cervical and thoracolumbar spine.  The results of this examination are not of record, and may be relevant to the issue on appeal.  Additionally, in a June 2014 statement, the Veteran indicated that his back disability had significantly worsened since his prior VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore finds that the case must be remanded in order to obtain the results of any VA examinations performed since June 2014.  If a VA examination was not held, the Veteran should be scheduled for a new VA examination of the spine.
 
The record also indicates that the Veteran is now receiving disability benefits from the Social Security Administration.  As such records may be pertinent to the claim on appeal, the Veteran's complete Social Security records, if available, should be obtained and associated with the claims file.  All outstanding VA treatment records should also be obtained.
 
The Veteran has also submitted a February 2014 claim of entitlement to a total disability rating based on individual unemployability due to his service-connected spondylolisthesis with a lumbosacral strain and disc abnormalities.  When a total disability evaluation based on individual unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue is included in the Veteran's appeal, and a remand for development of the issue is appropriate.  Id.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
 
2.  Obtain all outstanding, pertinent treatment records from the VA Medical Centers in Pittsburgh, Philadelphia, and Altoona, Pennsylvania since June 2014.  This specifically include any VA examination reports prepared since June 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  The AOJ should contact the Social Security Administration and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which any decision by that agency was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative response from Social Security.
 
4.  Thereafter, IF the Veteran has not been afforded an adequate and comprehensive VA examination of his spine since June 2014, the AOJ must schedule the Veteran for a new VA examination.  The claims folder, to include any records in Virtual VA or VBMS, and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that all records have been reviewed.  All indicated tests should be accomplished, and all clinical findings reported in detail. 
 
The examiner must conduct range of motion testing, expressed in degrees.  The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 
 
The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in abnormal function, muscle atrophy, or abnormal spinal contour.  The examiner must address whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.
 
The examiner must specifically address the Veteran's contentions that his service-connected back disorder prevents him from sleeping through the night and causes him to wake up approximately every 30 minutes.  The examiner should state whether the Veteran's sleep impairment is due solely to pain from his back disorder.  If frequent waking is found to be associated with the back disorder the examiner must address whether this sleep impairment causes the Veteran any further functional impairment.
 
The examiner must discuss what impairment is caused by spondylolisthesis with a lumbosacral strain, disc abnormalities, and bilateral lower extremity radiculopathy on the appellant's occupational functioning.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
5.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his/her consideration of any records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
7.  Thereafter, the AOJ should readjudicate the claims, including the claim of entitlement to a total disability rating based on individual unemployability.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

